DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 is depend on a cancelled claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining one or a plurality of first time units” and “indicating the frame structure”. This judicial exception is not integrated into a practical application because the “determining” and “indicating” steps of the claims can be implemented on a piece of paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite a device to perform the steps in the claims nor a device inherently performs the steps in the claims.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,8-9,12,17-23,26 and 32-33 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cleveland to (US8520606)
Regarding claims 1,17,32,33 , Cleveland  teaches a method, an apparatus for indicating a frame structure(see, fig.6) , comprising: determining one or a plurality of first time units;( col.6 lines 55-65 discloses With DL PUSC, for each pair of OFDM symbols, the available or usable sub-carriers are grouped into clusters containing 14 contiguous sub-carriers per symbol, with pilot and data allocations in each cluster in the even and odd symbols. A re-arranging scheme is used to form groups of clusters such that each group is made up of clusters that are distributed throughout the sub-carrier space. A sub-channel in a group contains two (2) clusters and is comprised of 48 data sub-carriers and eight (8) pilot subcarriers) and indicating the frame structure of the one or the plurality of first time (col.7, lines 45-60, FIG. 6 illustrates a WiMAX OFDM/OFDMA broadcast frame 600 for TDD implementation according to one embodiment of the present disclosure. Broadcast frame 600 illustrates the relationship between a given subchannel logical number 602 and a macrocell OFDM/OFDMA time slot or symbol number 604. Broadcast frame 600 is further divided into and supports subchannelization in DL subframe 606 and UL subframe 608. DL sub-frame 606 and UL subframe 608 are separated by transmit/receive transition gaps (TTG) and receive/transmit transition gaps (RTG) (collectively referred to herein as transition gap 610))Regarding claims 2, 18 Cleveland  teaches further comprising: predefining, by a system, a number of second time units comprised in the first time unit; (col.6 lines 59-65 discloses  A re-arranging scheme is used to form groups of clusters such that each group is made up of clusters that are distributed throughout the sub-carrier space. A sub-channel in a group contains two (2) clusters and is comprised of 48 data sub-carriers and eight (8) pilot subcarriers)Regarding claims 3, 19 Cleveland  teaches wherein the plurality of first time units are continuous in time domain; or the plurality of first time units are discontinuous in time domain; wherein the first time unit comprises at least one of: a radio frame, a half-frame, a subframe, a slot, an orthogonal frequency-division multiplexing (OFDM) symbol cluster, a mini-slot, or an OFDM symbol, wherein the OFDM symbol cluster comprises a plurality of OFDM symbols(col.7, lines 45-56, FIG. 6 illustrates a WiMAX OFDM/OFDMA broadcast frame 600 for TDD implementation according to one embodiment of the present disclosure. Broadcast frame 600 illustrates the relationship between a given subchannel logical number 602 and a macrocell OFDM/OFDMA time slot or symbol number 604).Regarding claims 4,20 Cleveland  teaches wherein the second time units comprised in the first time unit are continuous in time domain; or the second time units comprised in the first time unit are discontinuous in time domain; wherein each of the second time unit comprises at least one of: an OFDM symbol cluster, a mini-slot, or an OFDM symbol(col.7, lines 45-56, FIG. 6 illustrates a WiMAX OFDM/OFDMA broadcast frame 600 for TDD implementation according to one embodiment of the present disclosure. Broadcast frame 600 illustrates the relationship between a given subchannel logical number 602 and a macrocell OFDM/OFDMA time slot or symbol number 604).Regarding claims 5,21 , Cleveland  teaches wherein the frame structure comprises one or more first formats(col.7, lines 45-50, FIG. 6 illustrates a WiMAX OFDM/OFDMA broadcast frame 600 for TDD implementation according to one embodiment of the present disclosure).Regarding claims 8,22 Cleveland  teaches further comprising: determining a number of the first time units comprised in the frame structure in one of following manners: predefinition by a system;(col.5, lines 59-65 discloses  OFDM/OFDMA frame detector 402 detects the broadcast OFDM waveform, synchronizes the waveform to the OFDM frame and extracts the down-link and up-link channel assignments for that frame with OFDM modem and detection engine 414. Accordingly, OFDM/OFDMA frame detector 402 forwards idle spectrum information to node modem 416) wherein the first node comprises at least one of a base station or a relay node, and the second node comprises at least one of a base station or a relay node(col.4, lines 51-54 discloses The connection to network 130 from base station 101 may comprise a broadband connection, for example, a fiber optic line, to servers located in a central office or another operating company point-of-presence).Regarding claims 9,23 Cleveland  teaches wherein a time domain interval between any two adjacent first time units of the plurality of first time units comprises at least one of a fixed time domain interval or an unfixed time domain interval( col.6 lines 55-65 discloses With DL PUSC, for each pair of OFDM symbols, the available or usable sub-carriers are grouped into clusters containing 14 contiguous sub-carriers per symbol, with pilot and data allocations in each cluster in the even and odd symbols) wherein the method further comprises: predefining, by a system, the fixed time domain interval or semi-statically configuring, by a first node, the fixed time domain interval; or determining the unfixed time domain interval according to a link type(col.7, lines 45-56, FIG. 6 illustrates a WiMAX OFDM/OFDMA broadcast frame 600 for TDD implementation according to one embodiment of the present disclosure).Regarding claims 12, 26 Cleveland  teaches indicating the link type by the frame structure, wherein the link type comprises at least one of a direct link; (see fig.1) a link between an a-th hop node and a b-th hop node, wherein a and b are positive  (fig.1, col.4 lines 2-4, discloses Base station 102 and base station 103 may each communicate through non-line-of-sight with subscriber stations 111-116 using OFDM and/or OFDMA techniques). wherein the first node comprises at least one of a base station, and the target node comprises at least one a terminal(fig.1 discloses Base station, subscriber stations); the direct link comprises a link between a base station and a terminal(col.4 lines 2-4, discloses fig.1, Base station 102 and base station 103 may each communicate through non-line-of-sight with subscriber stations 111-116 using OFDM and/or OFDMA techniques).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland  to (US8520606) in view of Park to (US 20170064579)
Regarding claims 15, 27 Cleveland does not explicitly teach wherein the method further comprises determining the first format in at least one of the following manners: predefinition by a system; or semi-static configuration by a first node; or wherein the method further comprises determining a number of second time units comprised in the first format in at least one of the following manners: predefinition by a system; or semi-static configuration by a first node
However, Park teaches determining the first format in at least one of the following manners: predefinition by a system; ([0049] discloses a UE 115 may decode the MIB, SIB1 and SIB2 prior to accessing the network) determining a number of second time units comprised in the first format in at least one of the following manners: predefinition by a system([0049] discloses a UE 115 may decode the MIB, SIB1 and SIB2 prior to accessing the network. The MIB may be transmitted on PBCH and may utilize the first 4 orthogonal frequency division multiple access (OFDMA) symbols of the second slot of the first subframe of each radio frame. It may use the middle 6 resource block (RBs) (72 subcarriers) in the frequency domain)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Cleveland include 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ZEWDU A BEYEN/            Primary Examiner, Art Unit 2461